218 P.3d 178 (2009)
231 Or. App. 376
STATE of Oregon, Plaintiff-Respondent,
v.
Christopher Lyle CARLTON, Defendant-Appellant.
07C44504; A138025.
Court of Appeals of Oregon.
Submitted on September 4, 2009.
Decided October 14, 2009.
Peter Gartlan, Chief Defender, Legal Services Division, and Laura Frikert, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Jeremy C. Rice, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant pleaded guilty to aggravated theft in the first degree, ORS 164.057, and criminal mistreatment in the first degree, ORS 163.205, and was sentenced to 24 months of probation. The court also imposed restitution in the amount of $76,362.88. On appeal, defendant contends that he objected to the imposition of restitution and, therefore, that the trial court erred in imposing restitution without a hearing. The state concedes the error. We agree and accept the concession. See ORS 137.106(5) (providing that, where a defendant objects to restitution, "the court shall allow the defendant to be heard on such issue"); State v. Zaragoza, 220 Or.App. 526, 188 P.3d 308 (2008) (remanding for resentencing where the trial court failed to permit the defendant to be heard on his objection to restitution). Accordingly, the case must be remanded for resentencing.
Remanded for resentencing; otherwise affirmed.